IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                  : NO. 920
                                        :
APPOINTMENT TO CONTINUING               : SUPREME COURT RULES DOCKET
JUDICIAL EDUCATION BOARD OF             :
JUDGES                                  :
                                        :


                                       ORDER

PER CURIAM

         AND NOW, this 9th day of November, 2022, the Honorable John E. Jones, III

(Retired), Cumberland County, is hereby appointed to the Continuing Judicial Education

Board of Judges for a term expiring December 31, 2023.